McMurray, Presiding Judge.
Christina Moss filed a personal injury action against Flav-ORich, Inc. She appealed after a jury returned a verdict in favor of Flav-O-Rich, Inc. Held:
Moss challenges the sufficiency of the evidence in her sole enumeration of error. We are unable to consider this enumeration of error because “ ‘there is no transcript of the proceedings below nor any attempt to recreate the record as contemplated by OCGA § 5-6-41 (g) and (i). In order for the appellate court to determine whether the judgment appealed from was erroneous, it is the duty of the appellant to include in the record those items which will enable the appellate court to perform an objective review of the evidence and proceedings. OCGA § 5-6-41 (c). “Thus, where the transcript is necessary(, as in the case sub judice,) and appellant omits it from the record on appeal (or fails to submit a statutorily authorized substi*289tute), the appellate court must assume the judgment below was correct (as supported by the evidence) and (so) affirm. (Cits.)” Brown v. Frachiseur, 247 Ga. 463, 464 (277 SE2d 16).’ Deen v. United Dominion Realty Trust, 218 Ga. App. 443 (1), 444 (462 SE2d 384).” McKinney v. Alexander Properties Group, 228 Ga. App. 77 (491 SE2d 131). Accordingly, due to the absence of a transcript or a statutorily authorized substitute in the case sub judice, we must assume the evidence supported the jury’s verdict.
Decided March 17, 1998.
Miller & Markle, Eric D. Miller, for appellant.
Swift, Currie, McGhee & Hiers, Susan A. Dewberry, Julia B. Haffke, for appellee.

Judgment affirmed.


Beasley and Smith, JJ, concur.